August 26, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       INDUSTRIAL III, INC., Appellant

NO. 14-13-00386-CV                          V.

      KENNETH BURNS, II, MELC LIQUIDATING, INC. F/K/A MELCO
   BLOWOUT PREVENTER SPECIALTIES, INC., TI-LIQUIDATING, INC.,
    F/K/A TOWNSEND INTERNATIONAL BOP’S, INC., AND CAMERON
       INTERNATIONAL CORPORATION F/K/A COOPER CAMERON
                     CORPORATION, Appellees
                 ________________________________

      This cause, an appeal from the judgment in favor of appellees, Kenneth
Burns, II, MELC Liquidating, Inc. f/k/a Melco Blowout Preventer Specialties, Inc.,
TI-Liquidating, Inc., f/k/a Townsend International BOP’s, Inc., and Cameron
International Corporation f/k/a Cooper Cameron Corporation, signed January 30,
2013, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Industrial III, Inc., to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.